DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on 04/06/2021 is acknowledged. Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, applicant has subsequently cancelled claims 14-26 in the reply filed on 04/06/2021.
Status of Claims
Claims 1-13 and 27-38 are pending and currently under consideration for patentability.
Claims 27-38 are newly filed as of 4/6/2021 claim amendment.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/26/2019 and 4/6/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Reference character “108” has been used in the instant specification to designate both a port (¶0023) and the dressing (¶0023).
Reference character “106” has been used in the instant specification to designate both a conduit (¶0022) and the tubing (¶0027).
Reference character “120” has been used in the instant specification to designate both a housing of the negative pressure source (¶0031) and the negative pressure source (¶0032).
Reference character “114” has been used in the instant specification to designate both a short length of conduit (¶0027) and the conduit (¶0033).
Reference character “1214” has been used in the instant specification to designate both non- recoverable error state (¶0039) and end of life state (¶0035).
Claim Objections
Claim(s) 4 and 9 is/are objected to because of the following informalities: 
Claim(s) 4 is an improper multiple dependent claim because it does not refer to a preceding claim (See MPEP § 608.01(n)(B)(2)). Currently, claim 4 depends from claim 27 (i.e. not a preceding claim).
In claim 9, “a leak with flow of about 25 mL/min or less” should read --a leak with flow rate of about 25 mL/min or less--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a flow rate of about 25 mL/min in the fluid flow path” which is indefinite. The term “about” makes the scope of the range unclear as “about” is a relative term. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed range does not have lower and upper limits. Are 20 or 30 mL/min encompassed by the claimed flow rate range? 
Claim 9 recites “a leak with flow of about 25 mL/min or less” which is indefinite. The term “about” makes the scope of the range unclear as “about” is a relative term. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed range does not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 10-13, and 27-38 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Adie (US PGPUB 2013/0110058).
Regarding claim 1, Adie discloses a negative pressure wound therapy apparatus (a negative wound therapy system: abstract, ¶0032, Fig. 1 and 23-24) comprising:
a negative pressure source (a pump assembly 104: ¶0072, Figs. 1 and 23) configured to provide negative pressure via a fluid flow path to a dressing (the pump assembly 104 configured to provide negative pressure via a fluid flow path to a dressing 102: ¶0007 and 0072) placed over a wound (¶0072) and create a seal over the wound 
 a pressure sensor (a pressure sensor 1070 is used with a pump assembly 1000; wherein the pump assembly 1000 is a specific example of a pump assembly 104: ¶0153 and Fig. 23) configured to measure pressure in the fluid flow path (the pressure sensor 1070 configured to measure a rate of change of pressure under the dressing 1010; wherein the dressing 1010 is similar to the dressing 102 and is used with the pump assembly 1000: ¶0027, 0067, 0198, Claim 4, and Fig. 23); and 
a controller programmed to (a controller 1160 can be programmed: ¶0066 and Fig. 24) in response to a request to initiate or restart application of negative pressure (the controller 1160 is capable of activating or restarting the pump assembly 1000 in response to a received request/signal: ¶0018, 0020, 0069, 0154 and 0196):
operate the negative pressure source in a first mode to provide negative pressure to the wound (the controller 1160 activates the pump assembly 1000 to generate a desired negative pressure level under the dressing 1010 during a first time interval/first mode: ¶0020 and Figs. 23-24); 
determine a change in pressure in the fluid flow path over a first period of time based on a plurality of measurements by the pressure sensor over the first period of time (the controller 1160 is configured to obtain periodic measurements from the pressure sensor 1070 which can determine a pressure gradient: ¶0067; therefore, the controller 1160 can determine a change in pressure in the fluid flow path over a first period of time based on a plurality of measurements by the pressure sensor over the first period of time); 

in response to a determination that pressure in the fluid flow path is not becoming more negative, provide an indication of a first leak in the seal (when the negative pressure decreases due to leaks in the system, the pump assembly configured to restore negative pressure by activating the pump to establish a second desired negative pressure level: ¶0168 and 0208; therefore, Adie implicitly teaches this claim). See MPEP §§ 2112.01 (I), 2114 (I)-(II), and MPEP § 2115.
Regarding claim 2, Adie discloses all the limitations as discussed above for claim 1.
Adie further discloses wherein:
the request to initiate or restart application of negative pressure is associated with a negative pressure set point to be established in the fluid flow path (the pump assembly 1000 can be restart to reestablish the desired level of negative pressure: ¶0197 and 0208);

operation of the negative pressure source in the second mode is sufficient to reduce pressure in fluid flow path to establish the negative pressure set point (operation of the pump assembly 1000 in the second time interval/second mode is sufficient to reduce pressure in the fluid flow path to establish a desired negative pressure level: ¶0029-0030 and 0208).
Regarding claims 3, 4 and 27, Adie discloses all the limitations as discussed above for claim 2.
Adie further discloses wherein operation of the negative pressure in the second mode (operation of the negative pressure in the second time interval: ¶0030) comprises the controller being further programmed to (the controller 1160 can be programmed: ¶0066):
activate the negative pressure source to reduce pressure in the fluid flow path to the negative pressure set point (activate the pump assembly 1000 to reduce pressure in the fluid flow path to a desired negative pressure level: ¶0020, 0021 and 0030);
in response to a determination that pressure in the fluid flow path has not reached the negative pressure set point over during a second period of time, deactivate the negative pressure source for a third period of time (in response to a determination that pressure has not reached the desired negative pressure level over during a second 
in response to a determination that the third period of time has elapsed, activate the negative pressure source to reduce pressure in the fluid flow path to establish the negative pressure set point (in response to a determination that the third time interval has elapsed, activate the pump assembly 1000 to reduce pressure in the fluid flow path to establish the desired negative pressure level: ¶0020, 0021 and 0030).
Adie also discloses wherein the controller is programmed to establish the negative pressure set point by alternately activating and deactivating the negative pressure source (the controller 1160 is programmed to establish desired negative pressure level by alternately activating and deactivating the pump assembly 1000: ¶0020-0021 and 0030) and wherein the controller is further programmed to monitor a number of deactivations of the negative pressure source over the third period of time (the controller 1160 is programed to monitor a number of deactivations of the pump assembly 1000 over the third period of time: ¶0021, 0029, 0030, 0066, and 0208).
Regarding claim 5, Adie discloses all the limitations as discussed above for claim 4.
Adie further discloses wherein the controller is further programmed to provide an indication of a second leak in the seal in response to a determination that the number of deactivations of the negative pressure source satisfies a retry threshold (the controller 1160 is further programmed to provide an indication of a second leak in the seal in response to a determination that the number of deactivations of the pump assembly 1000 satisfies a retry threshold: ¶0030, 0062, 0066, 0196-0203, 0208 and Figs 29-31).
claim 6, Adie discloses all the limitations as discussed above for claim 5.
Adie further implicitly teaches wherein the first leak comprises a leak of smaller intensity than the second leak (the pump assembly 1000 is capable of determining the severity of leaks and distinguishing low/non-transient leaks from a high/transient leaks: ¶0062; therefore, Adie implicitly discloses this claimed limitation).  
Regarding claim 7, Adie discloses all the limitations as discussed above for claim 5.
Adie further discloses wherein the indication of at least one of the first or second leaks in the seal comprises deactivation of the negative pressure source (the indication of at least one of the first or second leaks in the seal comprises deactivation of the pump assembly: ¶0030, 0062, 0196-0203, 0208 and Figs 29-31).
Regarding claim 10, Adie discloses all the limitations as discussed above for claim 1.
Adie further discloses wherein the controller is configured programmed to determine the change in pressure in the fluid flow path based on a determination of a difference in a first pressure in the fluid flow path measured by the pressure sensor and a second pressure in the fluid flow path subsequently measured by the pressure sensor (the controller 1160 is configured to programmed to determine a pressure gradient in the fluid flow path based on a determination of a difference in a first and second pressure measured by the pressure sensor 1070: ¶0027 and 0066-0067).
Regarding claim 11, Adie discloses all the limitations as discussed above for claim 1.

Regarding claims 12 and 13, Adie discloses all the limitations as discussed above for claim 1.
Adie further implicitly discloses wherein the controller is programmed to operate the negative pressure source in the first mode based on a first drive signal provided to an actuator of the negative pressure source (since the controller 1160 is programmed to operate the pump assembly 1000 in the first mode/first time interval: ¶0030; a person having ordinary skill in the art would understood/recognized that the pump assembly has an actuator in order to convert a control signal into mechanical motion; therefore, Adie implicitly/intrinsically teaches this claimed limitation) and wherein the controller is programmed to operate the negative pressure source in the second mode based on a second drive signal provided to the actuator of the negative pressure source (the controller 1160 is programmed to operate the pump assembly 1000 in the second mode/second time interval: ¶0030; a person having ordinary skill in the art would understood/recognized that the pump assembly has an actuator in order to convert a control signal into mechanical motion; therefore, Adie implicitly/intrinsically teaches this claimed limitation), and the second drive signal being different from the first drive signal (since the first and second desired negative pressure levels can be different: ¶0168; the second drive signal and the first drive signal can be different). 
claims 28 and 29, Adie discloses all the limitations as discussed above for claim 5.
Adie further discloses a housing with an external surface supporting at least one indicator (switch/button/indicator located on the exterior of the pump assembly’s housing: ¶0070), wherein the indication of at least one of the first or second leaks in the seal comprises activating the at least one indicator (the indicator configured to signal to the used various operating conditions such as leak: ¶0070) and wherein the at least one indicator comprises a visual indicator (the at least one indicator comprises a visual indicator: ¶0071).
Regarding claims 30 and 31, Adie discloses all the limitations as discussed above for claim 1.
Adie further discloses a housing with an external surface supporting a switch (a switch 122 located on the exterior of the pump assembly’s housing: ¶0070), wherein the request to initiate or restart application of negative pressure comprises activation of the switch (the switch 122 can be in communication with the controller 1160 to restart the negative pressure source: ¶0009 and 0018) and wherein the switch is the only switch positioned on the external surface of the housing (the switch 122 is the only switch positioned on the external surface of the housing: ¶0088, Figs 1, and 2A-3C).
Regarding claims 32 and 33, Adie discloses all the limitations as discussed above for claim 2.
Adie further discloses wherein the controller is further programmed to, in response to a determining that the negative pressure set point has been established 
deactivate the negative pressure source (¶0021); and
subsequent to the deactivation, alternate activation and deactivation of the negative pressure source to reestablish the negative pressure set point in the fluid flow path (alternate activation and deactivation of the pump assembly 1000 to reestablish the desired negative pressure level in the fluid flow path: ¶0020, 0021, 0028 and 0197).
Adie also discloses wherein the controller is further programmed to monitor a duty cycle of the negative pressure source (the controller 1160 is programmed to monitor a duty cycle of the pump assembly 1000: ¶0019, 0066, 0181 and 0185) and provide an indication of a second leak in the seal in response to a determination that the duty cycle satisfies a duty cycle threshold (the pump assembly 1000 is configured to indicate presence of a leak in the system by comparing the determined duty cycle to a duty cycle threshold: ¶0185 and 0199).
Regarding claim 34, Adie discloses all the limitations as discussed above for claim 33.
Adie further implicitly teaches wherein the first leak comprises a leak of smaller intensity than the second leak (the pump assembly 1000 configured to distinguish between a normal or low leak, a high leak, and a very high leak: ¶0062; a person having ordinary skill in the art have understood/recognized that the first leak has smaller intensity than the second leak or vice versa; therefore, Adie implicitly discloses this claimed limitation).  
claim 35, Adie discloses all the limitations as discussed above for claim 33.
Adie further discloses wherein the indication of at least one of the first or second leaks in the seal comprises deactivation of the negative pressure source (the indication of at least one of the first or second leaks in the seal comprises deactivation of the pump assembly: ¶0030, 0062, 0196-0203 and Figs 29-31).
Regarding claims 36 and 37, Adie discloses all the limitations as discussed above for claim 33.
Adie further discloses a housing with an external surface supporting at least one indicator (switch/button/indicator located on the exterior of the pump assembly’s housing: ¶0070), wherein the indication of at least one of the first or second leaks in the seal comprises activating the at least one indicator (the indicator configured to signal to the used various operating conditions such as leak: ¶0070) and wherein the at least one indicator comprises a visual indicator (the at least one indicator comprises a visual indicator: ¶0071).
Regarding claim 38, Adie discloses all the limitations as discussed above for claim 1.
Adie further discloses wherein the apparatus does not include a canister configured to store fluid aspirated from the wound (the pump assembly can be a canisterless pump assembly which means the pump assembly does not have an exudate or liquid collection canister: ¶0072 and Claim 2; therefore Adie discloses the claimed limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C 103 as being unpatentable over Adie.
Regarding claim 8, Adie discloses all the limitations as discussed above for claim 1.
Adie fails to explicitly disclose wherein operation of the negative pressure source in the first mode comprises establishment of a flow rate of about 25 mL/min in the fluid flow path. 
However, Adie further discloses that the pump assembly 1000 has a flow rate of 350 mL/min or less (¶0011). Thus the taught flow rate range overlaps with the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the operation flow rate in the first mode by selecting the operation flow rate within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would be motivated to tailor the flow rate in the fluid flow path in order to be about 25 mL/min in order to provide gentle, yet effective, negative pressure therapy to the wound while avoiding potentially painful pressures.
Regarding claim 9, Adie discloses all the limitations as discussed above for claim 1.
Adie fails to explicitly disclose wherein the indication of the first leak in the seal corresponds to an indication of a leak with flow rate of about 25 mL/min or less.

 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the leak flow rate by selecting the leak flow rate within the claimed range as it has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior art. See MPEP § 2144.05 (I). Further, one having ordinary skill in the art would consider any flow rate beneath the desired flow rate levels as being a leak.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armstrong (US PGPUB 2017/0216501) discloses a negative pressure source, a pressure source and a controller which is programmed to detect one or more leaks (Figs. 1-5 and accompanying text).
 Locke (US PGPUB 2012/0271256) discloses a negative pressure source and a controller which can be programmed to detect one or more leaks (Figs. 1-6 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781

       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781